                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


J & J SPORTS PRODUCTIONS, INC.                                                     PLAINTIFF

V.                                   NO. 6:18-CV-06038

NILESH DALAL                                                                     DEFENDANT


                                        JUDGMENT

       For the reasons set forth in the Findings of Fact and Conclusions of Law (ECF No. 32) and

the Order Granting Motion for Attorney’s Fees and Costs (ECF No. 42), it is HEREBY ORDERED

AND ADJUDGED that Plaintiff, J & J Sports Productions, Inc., should have and recover of and

from Defendant, Nilesh Dalal, judgment in the amount of $6,000 plus $27,222.08 in attorney’s

fees and costs.


       IT IS SO ORDERED, this 16th day of September 2019.

                                            /s/Robert T. Dawson
                                            ROBERT T. DAWSON
                                            SENIOR U. S. DISTRICT JUDGE
